[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This action was brought by the plaintiff Timothy Brown against Ryan Wagner, William Olmstead and Joseph Olmstead claim injuries resulting from assault on the evening of July 27, 1994. The plaintiff has settled with the defendant Wagner and proceeds today against the defendants William and Joseph Olmstead who both appear pro-se.
The plaintiff testified that he was struck by all of the defendants after he had talked with a friend at Taco Bell. Both of the Olmstead brothers testified that they did indeed strike the plaintiff but that the injuries to Mr. Brown were minor. The plaintiff has submitted two medical bills which he testified were incurred as a result of the injuries sustained in this incident, a hospital bill in the amount of $142.42 and a doctors bill of $45.00. The plaintiff testified that he did suffer for some time after the incident from the cut over his eye and the bruises he sustained to his body.
The court does find that the plaintiff was injured as he claims by the defendants William and Joseph Olmstead. The court finds that he incurred injuries to his eye and had bruises to his body as he claims and that the expenses he claims were related to this incident. The court finds that the plaintiff is entitled to damages for his pain and suffering and for the reimbursement of his medical expenses form these defendants in the total amount of $600.00, or 300.00 from the defendant William Olmstead and $300.00 from the defendant Joseph Olmstead.
Judgment will therefore enter against the defendant William Olmstead in the amount of $300.00 and the defendant Joseph Olmsead in the amount of $300.00.
Pellegrino, J.